DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action 
The response filed on 05/09/2022 has been entered and made of record.
Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 6-8, 11-12, 15-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Geonjung Ko et al. [US 20200322601 A1] in view of Vadim Seregin et al. [US 20180262763 A1].
Regarding claim 2, Ko teaches:
2. (Currently Amended) A method for video decoding (i.e. Disclosed is a video signal processing method and device for encoding or decoding a video signal- Abstract), comprising: 
determining (i.e. whether to use the extended angle mode may be determined based on at least one of the shape and size of the current block- ¶0085), for a current block that is a non-square block (i.e. when the current block is a block other than a square, the extended angle mode can be used for intra prediction of the current block- ¶0085), whether an angular intra prediction mode for the current block is a wide angle mode(i.e. the wide angle mode (i.e., extended angle mode) - ¶0085) that is spaced apart from a vertical mode (i.e. index 66 indicates a vertical diagonal (VDIA) mode- ¶0078) and a horizontal mode (i.e. intra prediction mode index 18 indicates a horizontal (Horizontal, HOR) mode- ¶0078) by an angular distance that is more than a predetermined threshold (i.e. 45 degrees), the vertical mode aligned with a vertical axis of the current block, the horizontal mode aligned with a horizontal axis of the current block(i.e. when the current block is a rectangular block, a wide angle mode indicating an angle greater than 45 degrees or less than -135 degrees in the clockwise direction may be additionally used.- ¶0079, fig. 6); 
(Examiner’s Notes: The following limitations are all contingent upon the angular intra prediction mode being “the wide angle mode” thereby not required to be performed based on the broadest reasonable interpretation according to MPEP 2111.04 II) 
in response to a determination that the angular intra prediction mode is the wide angle mode, determining a non-wide angle mode (i.e. as an angle opposite to the angle indicated by the corresponding basic angle mode- ¶0082) that is nearest to the wide angle mode(i.e. The angle indicated by the extended angle mode may be determined as an angle opposite to the angle indicated by the corresponding basic angle mode- ¶0082), the non-wide angle mode(i.e. basic angle mode- ¶0082) being spaced apart from the vertical mode or the horizontal mode by an angular distance that is less than or equal to the predetermined threshold (i.e. the intra prediction mode indexes 2 to 66 may indicate different angle modes, respectively. The angle modes respectively indicate angles which are different from each other within a preset angle range. For example, the angle mode may indicate an angle within an angle range (i.e., a first angular range) between 45 degrees and -135 degrees clockwise- ¶0078); 
determining whether a coding tool is specified for the determined non-wide angle mode; and 
(Examiner’s Notes: The following limitations are all contingent upon a coding tool being specified for the determined non-wide angle mode, thereby not required to be performed based on the broadest reasonable interpretation according to MPEP 2111.04 II) 
in response to a determination that the coding tool is specified for the determined non-wide angle mode, performing intra prediction for the current block by retrieving at least one reference sample corresponding to the wide angle mode (i.e. The intra prediction unit determines reference samples and/or interpolated reference samples to be used for intra prediction of the current block based on the intra prediction mode information of the current block- ¶0086) and the determined non-wide angle mode being one of 2 or 66 (i.e. the basic angle mode is an angle mode corresponding to any one of intra prediction modes {2, 3, 4, . . . , 66}- ¶0082).
However, Ko does not teach explicitly:
	determining whether a coding tool is specified for the determined non-wide angle mode; using the coding tool specified for the determined non-wide angle mode.
In the same field of endeavor, Vadim teaches:
	determining whether a coding tool is specified for the determined non-wide angle (i.e. angular modes- ¶0117, ¶0139) mode (i.e. when the PDPC coding mode is enabled, PDPC parameters used for intra prediction weighting and for controlling the use filtered or unfiltered samples of PDPC mode are precomputed and stored in a look up table (LUT). In one example, video decoder 30 determines the PDPC parameters according to the block size and intra prediction direction. Previous techniques for PDPC coding mode assumed that intra predicted blocks are always square in size- ¶0084); using the coding tool specified for the determined non-wide angle mode (i.e. When coding video data using the PDPC coding mode, video encoder 22 and/or video decoder 30 may use one or more parameterized equations that define how to combine predictions based on filtered and unfiltered reference values and based on the position of the predicted pixel (or color component value of a pixel)- ¶0063).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Ko with the teachings of Vadim as applying intra smoothing to a first block having a particular for an intra mode and not applying intra smoothing for a neighbor block having an intra mode that is close to the intra mode for the first block may provide better variety to intra prediction (Vadim- ¶0115).

Regarding claim 3, Ko and Vadim teach all the limitations of claim 2 and Ko further teaches:
wherein the wide angle mode is included in a set of wide angle modes that is limited to a predetermined number of 2Application No.: 17/069,685Attorney Docket No.: 043380.00058 wide angles, at least one of the wide angles being  closest to the nearest non-wide angle mode (i.e. see fig. 6).

Regarding claim 6, Ko and Vadim teach all the limitations of claim 2.
 However, Ko does not teach explicitly:
	further comprising determining the coding tool specified for the determined non-wide angle mode by accessing a look up table (LUT) that includes entries for plural non-wide angle modes.
In the same field of endeavor, Vadim teaches:
further comprising determining the coding tool specified for the determined non-wide angle mode by accessing a look up table (LUT) that includes entries for plural non-wide angle modes (i.e. A lookup table may be constructed with values for each of the prediction parameters where c1v, c2v, c1h, c2h, g, and dv, dh for each of the intra prediction modes (i.e., 35 values of where c1v, c2v, c1h, c2h, g, and dv, dh for each intra prediction mode)- ¶0070...when the PDPC coding mode is enabled, PDPC parameters used for intra prediction weighting and for controlling the use filtered or unfiltered samples of PDPC mode are precomputed and stored in a look up table (LUT). In one example, video decoder 30 determines the PDPC parameters according to the block size and intra prediction direction. Previous techniques for PDPC coding mode assumed that intra predicted blocks are always square in size- ¶0084).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Ko with the teachings of Vadim as applying intra smoothing to a first block having a particular for an intra mode and not applying intra smoothing for a neighbor block having an intra mode that is close to the intra mode for the first block may provide better variety to intra prediction (Vadim- ¶0115).

Regarding claim 7, Ko and Vadim teach all the limitations of claim 6.
 However, Ko does not teach explicitly:
	wherein the coding tool specified in the LUT for the determined non-wide angle mode includes one or more prediction parameters associated with the coding tool.
In the same field of endeavor, Vadim teaches:
wherein the coding tool specified in the LUT for the determined non-wide angle mode includes one or more prediction parameters associated with the coding tool (i.e. A lookup table may be constructed with values for each of the prediction parameters where c1v, c2v, c1h, c2h, g, and dv, dh for each of the intra prediction modes (i.e., 35 values of where c1v, c2v, c1h, c2h, g, and dv, dh for each intra prediction mode)- ¶0070...when the PDPC coding mode is enabled, PDPC parameters used for intra prediction weighting and for controlling the use filtered or unfiltered samples of PDPC mode are precomputed and stored in a look up table (LUT). In one example, video decoder 30 determines the PDPC parameters according to the block size and intra prediction direction. Previous techniques for PDPC coding mode assumed that intra predicted blocks are always square in size- ¶0084).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Ko with the teachings of Vadim as applying intra smoothing to a first block having a particular for an intra mode and not applying intra smoothing for a neighbor block having an intra mode that is close to the intra mode for the first block may provide better variety to intra prediction (Vadim- ¶0115).

Regarding claim 8, Ko and Vadim teach all the limitations of claim 2.
 However, Ko does not teach explicitly:
	wherein the coding tool is Position Dependent Prediction Combination (PDPC).
In the same field of endeavor, Vadim teaches:
wherein the coding tool is Position Dependent Prediction Combination (PDPC) (i.e. A lookup table may be constructed with values for each of the prediction parameters where c1v, c2v, c1h, c2h, g, and dv, dh for each of the intra prediction modes (i.e., 35 values of where c1v, c2v, c1h, c2h, g, and dv, dh for each intra prediction mode)- ¶0070...when the PDPC coding mode is enabled, PDPC parameters used for intra prediction weighting and for controlling the use filtered or unfiltered samples of PDPC mode are precomputed and stored in a look up table (LUT). In one example, video decoder 30 determines the PDPC parameters according to the block size and intra prediction direction. Previous techniques for PDPC coding mode assumed that intra predicted blocks are always square in size- ¶0084).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Ko with the teachings of Vadim as applying intra smoothing to a first block having a particular for an intra mode and not applying intra smoothing for a neighbor block having an intra mode that is close to the intra mode for the first block may provide better variety to intra prediction (Vadim- ¶0115).

Regarding claim 11, apparatus claim 11 is drawn to the apparatus using/performing the same method as claimed in claim 2. Therefore, apparatus claim 11 corresponds to method claim 2, and is rejected for the same reasons of obviousness as used above.  

Regarding claim 12, apparatus claim 12 is drawn to the apparatus using/performing the same method as claimed in claim 3. Therefore, apparatus claim 12 corresponds to method claim 3, and is rejected for the same reasons of obviousness as used above.  

Regarding claim 15, apparatus claim 15 is drawn to the apparatus using/performing the same method as claimed in claim 6. Therefore, apparatus claim 15 corresponds to method claim 6, and is rejected for the same reasons of obviousness as used above.  

Regarding claim 16, apparatus claim 16 is drawn to the apparatus using/performing the same method as claimed in claim 7. Therefore, apparatus claim 16 corresponds to method claim 7, and is rejected for the same reasons of obviousness as used above.  

Regarding claim 17, apparatus claim 17 is drawn to the apparatus using/performing the same method as claimed in claim 8. Therefore, apparatus claim 17 corresponds to method claim 8, and is rejected for the same reasons of obviousness as used above.  

Regarding claim 20, computer-readable medium storing instructions claim 20 corresponds to the same method as claimed in claim 2, and therefore is also rejected for the same reasons of obviousness as listed above.

Regarding claim 21, computer-readable medium storing instructions claim 21 corresponds to the same method as claimed in claim 3, and therefore is also rejected for the same reasons of obviousness as listed above.

Claims 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Geonjung Ko et al. [US 20200322601 A1] in view of Vadim Seregin et al. [US 20180262763 A1] and further in view of Chih-Wei Hsu et al. [US 20180288439 A1].
Regarding claim 9, Ko and Vadim teach all the limitations of claim 2.
However, Ko and Vadim do not teach explicitly: 
	performing an inverse transform for the current block using the coding tool specified for the determined non-wide angle mode.
In the same field of endeavor, Hsu teaches:
performing an inverse transform for the current block using the coding tool specified for the determined non-wide angle mode(i.e. the transform module 610 performs both core transform and secondary transform (NSST) on the residual signal 609, and the inverse transform module 615 performs corresponding inverse core transform and inverse secondary transform- ¶0062).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Ko and Vadim with the teachings of Hsu to further compact the energy of the coefficients and to improve the coding efficiency by using a secondary transform (Hsu- ¶0008).

Regarding claim 10, Ko, Vadim and Hsu teach all the limitations of claim 9.
However, Ko and Vadim do not teach explicitly: 
	wherein the another coding tool is a Non-Separable Secondary Transform (NSST).
In the same field of endeavor, Hsu teaches:
wherein the another coding tool is a Non-Separable Secondary Transform (NSST) (i.e. the transform module 610 performs both core transform and secondary transform (NSST) on the residual signal 609, and the inverse transform module 615 performs corresponding inverse core transform and inverse secondary transform- ¶0062).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Ko and Vadim with the teachings of Hsu to further compact the energy of the coefficients and to improve the coding efficiency by using a secondary transform (Hsu- ¶0008).

Regarding claim 18, apparatus claim 18 is drawn to the apparatus using/performing the same method as claimed in claim 9. Therefore, apparatus claim 18 corresponds to method claim 9, and is rejected for the same reasons of obviousness as used above.  

Regarding claim 19, apparatus claim 19 is drawn to the apparatus using/performing the same method as claimed in claim 10. Therefore, apparatus claim 19 corresponds to method claim 10, and is rejected for the same reasons of obviousness as used above.  

Allowable Subject Matter
Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488